Citation Nr: 9922782	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-08 084 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a right foot 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for additional disability resulting from an open reduction 
internal fixation of a right metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.


FINDINGS OF FACT

1.  There is no competent evidence of record which shows that 
there is any additional disability or aggravation of 
disability of the right hand resulting from or caused by VA 
medical or surgical treatment, hospitalization, or 
examination.

2.  There is no competent evidence of record which shows that 
there is any disability which is the result of VA hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, either by a VA 
employee or in a VA facility as defined in 38 U.S.C. 
§ 1701(3)(A), and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation pursuant 
to 38 U.S.C. § 1151 for additional disability resulting from 
an open reduction internal fixation of a right metacarpal is 
not well grounded.  38 U.S.C.A. §§ 1151, 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has additional disability 
resulting from an open reduction internal fixation of a right 
metacarpal as a result of treatment at a VA facility from 
March 1996 to May 1996.  After a review of the record, the 
Board finds that the veteran has not met the initial burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claim of entitlement 
to compensation pursuant to 38 U.S.C. § 1151 for additional 
disability resulting from an open reduction internal fixation 
of a right metacarpal is well grounded.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The elements of a "well grounded" claim of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 are whether there is 
additional disability which resulted from training, 
hospitalization, medical or surgical treatment, examination, 
or vocational rehabilitation.  Where a claim involves issues 
of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The statute in effect at the time of the veteran's claim 
provided that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
38 U.S.C. Chapter 31, awarded under any of the laws 
administered by VA, or as a result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to such veteran, 
disability or death compensation shall be awarded in the same 
manner as if such disability or aggravation were service-
connected.  38 U.S.C.A. § 1151 (West 1991).

The Board notes that the criteria for entitlement to 
compensation pursuant to § 1151 were amended during the 
pendency of the veteran's appeal.  Effective October 1, 1997, 
the statute provides that compensation shall be awarded for a 
qualifying additional disability in the same manner as if 
such additional disability were service-connected.  A 
disability is a qualifying disability if the disability was 
not the result of the veteran's willful misconduct and:  (1) 
the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by VA, either by a VA employee or 
in a VA facility as defined in 38 U.S.C. § 1701(3)(A), and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable; or (2) the 
disability was proximately caused by the provision of 
training and rehabilitation services by VA as part of an 
approved rehabilitation program under 38 U.S.C. Chapter 31.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1997).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board must evaluate which version of § 1151 
would be more favorable to the appellant.

The Board finds that to evaluate the veteran's claim pursuant 
to both the old criteria and the new criteria is not 
prejudicial to the veteran.  Both sets of criteria require 
that the veteran show additional disability as a prerequisite 
to establishing entitlement to compensation pursuant to 
§ 1151, and that there be some etiological connection between 
the additional disability and VA treatment.  As the evidence 
does not show that the veteran has any additional disability 
which resulted from or was caused by his VA treatment, or 
from any carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, the Board finds that the veteran 
does not meet the more liberal criteria of § 1151, in effect 
prior to October 1, 1997, nor does the veteran meet the more 
stringent criteria of § 1151 in effect subsequent to October 
1, 1997.  As the superseded version of § 1151 is more 
beneficial to the veteran, any analysis under the amended 
§ 1151, in effect subsequent to October 1, 1997, is 
unnecessary.  Therefore, the Board finds that the failure to 
inform the veteran of the provisions of the amended statute 
is not prejudicial to the veteran.

In this case, the determinative issues presented by the claim 
are whether any additional disability resulted from an open 
reduction internal fixation of a right metacarpal provided by 
VA.  The Board concludes that medical evidence is needed to 
lend plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

A review of the medical evidence fails to show any competent 
evidence that demonstrates that the veteran has any 
additional disability or aggravation of disability as a 
result of VA hospital care, medical or surgical treatment, 
examination, or rehabilitation services.

A March 14, 1995, VA radiology report notes that the veteran 
had a comminuted displaced interarticular fracture of the 
fifth metacarpal bone of the right hand.  Another March 14, 
1995, VA radiology report notes that the veteran was status 
post splinting of the right hand due to a comminuted fracture 
of the fifth metacarpal bone.

A March 24, 1995, VA radiology report notes a comminuted 
boxer's fracture with intra-articular extension of the fifth 
metacarpal of the right hand.  The impression was of revealed 
abnormality.

An April 13, 1995, VA radiology report notes that the veteran 
had a compound compacted fracture of the fifth metacarpal 
base of the right hand.  The impression was of revealed 
abnormality.

A March 18, 1996, VA medical report shows that the veteran 
gave informed consent for the cleaning out and bone grafting 
of the right little finger metacarpal.  A March 19, 1996, VA 
operative report notes  that the veteran had a fibrinous 
nonunion of the right fifth metacarpal base.  Therefore, he 
underwent an open reduction internal fixation of the right 
fifth metacarpal bone.  An undated VA medical report notes 
that the veteran was one year post comminuted fracture of the 
base of the right fifth metacarpal.  The right hand was found 
mildly tender to palpation at the base of the fifth 
metacarpal.  The veteran complained of continued pain.  The 
examiner diagnosed nonunion of a metacarpal fracture.  A 
March 19, 1996, VA medical report notes that the veteran had 
nonunion of the right little finger and was scheduled for 
bone graft.  A March 19, 1996, VA radiology report of the 
right hand notes that the films were obtained with plaster 
splint in place which obscured the bony detail somewhat.  
There appeared to be a fusion of the base of the fifth 
metacarpal with hamate with two orthopedic pins.  There was 
some deformity of the base and proximal shaft of the fifth 
metacarpal possibly due to trauma.  The impression was of 
status post placement of pins at the base of the fifth 
metacarpal and hamate, and that films without plaster would 
be more useful in evaluation.

An April 12, 1996, VA radiology report notes that the veteran 
was status post placement of pines in the base of the fifth 
right metacarpal and hamate.  The impression was of minor 
abnormality.

An April 29, 1996, VA medical report notes that the veteran 
had an orthopedic splint on the right hand.  He was scheduled 
for pin removal from the right hand.  An April 29, 1996, VA 
radiology report notes that there was a pinned healing of the 
right fifth metacarpal base.  The impression was of revealed 
abnormality.  Another April 29, 1996, VA radiology report 
shows that there were two pins through the base of the fifth 
metacarpal extending into the carpal bones.  The impression 
was of a pinned healing fracture of the right fifth 
metacarpal base.

A May 13, 1996, VA radiology report notes that there was 
continued healing of a pinned fifth right metacarpal 
fracture.  The impression was of revealed abnormality.  
Another May 13, 1996, VA radiology report notes that there 
was a healing fracture at the base of the fifth metacarpal 
with two small orthopedic pins securing the fracture 
fragments.  The impression was of continued healing of a 
pinned right fifth metacarpal.

A May 13, 1996, VA medical report shows that the veteran gave 
informed consent to the removal of pins out of the right 
hand, requiring incisions.  A May 14, 1996, VA medical report 
notes that the skin was incised, the pins were located and 
pulled, then the skin was closed.  An undated report notes 
that the veteran was there for removal of pins following bone 
graft eight weeks prior.  The veteran complained of right 
hand pain on the palm over the ulnar area of the wrist.  He 
reported decreased light touch to the dorsum of the hand and 
all fingers which was improving.  The impression was status 
post fifth metacarpal reduction and bone graft with pin 
removal.  A May 13, 1996, nurses report notes that the 
veteran tolerated the procedure well.  Another May 14, 1996, 
VA medical report notes that the veteran was stable and was 
prescribed Tylenol for pain and range of motion exercises for 
his digits.

A May 16, 1996, VA radiology report notes that there was a 
fracture at the base of the fifth right metacarpal.  There 
was a loose ossicle off the styloid process of the ulna.  The 
impression was of revealed abnormality.

An October 11, 1996, VA medical report notes that the veteran 
was complaining of numbness in the fourth and fifth fingers 
of the right hand and having pain in the right wrist and the 
top of the hand.  The right hand had been fused in May 1996.  
The veteran stated that he felt nerve damage occurred when 
pins were removed from the hand and that he had no symptoms 
prior to the insertion of the pins.  He had paresthesias of 
the ulnar nerve.  All ulnar nerve motor functions were 
intact.  There was no claw deformity.  The examiner doubted 
nerve repair would be successful, but noted that the veteran 
had some sensation.  The examiner also noted right wrist pain 
with ulnar abutment syndrome.

An April 18, 1997, VA radiology report of an X-ray of the 
right wrist notes a history of reverse Bennett's fracture in 
April 1995. The right thumb was incompletely assessed.  
Allowing for some rotation, adjacent carpal bones appeared 
grossly intact.  Presumably an old fracture deformity was 
seen involving the right proximal fifth metacarpal shaft.  An 
ulnar styloid tiny chip fracture could also have been old.

The veteran has alleged that he has an additional disability 
as the result of an open reduction internal fixation of a 
right metacarpal, subsequent treatment, and the removal of 
pins from the right hand, provided to him by VA from March 
1996 to May 1996.  The Board notes that a claimant would not 
meet the burden imposed by § 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Tirpak 
v. Derwinski, 2 Vet.App. at 611 (1992).

The medical evidence of record does not show that the 
veteran's treatment at a VA facility from March 1996 to May 
1996, resulted in any additional disability or aggravation of 
disability.  The evidence shows that the veteran underwent an 
open reduction internal fixation of the fifth right 
metacarpal on March 13, 1996.  Pins were removed on May 14, 
1996.  However, there is no competent medical evidence of 
record which shows additional disability resulted from that 
VA treatment of any of the VA treatment of record relating to 
the veteran's fracture of the right fifth metacarpal.

As there is no current medical evidence which shows that the 
veteran has any additional disability or aggravation of 
disability as a result of or caused by any VA treatment, the 
veteran's claim fails to show the required elements of a 
well-grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  The Board has thoroughly reviewed the claims file, 
but finds no evidence of a plausible claim.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.

Where a veteran has not met the burden of presenting evidence 
of a well-grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  However, where a claim is 
not well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application, where the veteran has 
reported other known or existing evidence.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995); Epps v. Brown, 9 
Vet.App. 341 (1996).  In this case, regardless of whether the 
obligation attached, VA has complied with this obligation in 
the April 1998 statement of the case and in the above 
discussion.  The Board specifically notes that in order to 
advance a well-grounded claim on this issue, the veteran must 
present competent medical evidence showing some additional 
disability has resulted from his VA treatment.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claim 
because the claim is not well grounded is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993).


ORDER

Because it is not well grounded, the veteran's claim of 
entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
additional disability resulting from an open reduction 
internal fixation of a right metacarpal is denied.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the veteran has not been provided a VA 
examination to determine the extent and severity of his 
service-connected right foot disability.  Furthermore, the 
veteran and his representative has requested that an 
examination be scheduled in which the examiner provides an 
opinion as to the functional loss resulting from pain caused 
by the veteran's right foot disability pursuant to 38 C.F.R. 
§ 4.40 and Deluca v. Brown, 8 Vet. App. 202 (1995).  The 
Board feels that a VA examination would be useful in 
providing this additional evidence.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA feet examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should accurately 
describe all symptomatology 
resulting from the veteran's 
service-connected right foot 
disability and should provide an 
opinion as to the severity of the 
disability and the functional loss 
occasioned by the disability.

c)  The examiner should state 
whether or not the veteran's 
service-connected right foot 
disability results in any loss of 
motion, excess motion, weakened 
motion, excess fatigability, or pain 
on motion.  For each sign listed, 
the examiner should specifically 
state whether or not that sign is 
shown, and if shown, should provide 
an opinion as to the severity.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals






